PD-0639-15                                                     PD-0639-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 5/26/2015 4:14:30 PM
                                                                        Accepted 5/28/2015 2:30:23 PM
                                  No. 15-        -PD                                    ABEL ACOSTA
                                                                                                CLERK
                      (Court of Appeals No. 05-14-00243-CR)



                                       IN THE

                        COURT OF CRIMINAL APPEALS

                                     OF TEXAS


 May 28, 2015
                              STEVEN LYNN JONES,
                                                            Petitioner,

                                            v.

                              THE STATE OF TEXAS




             MOTION TO EXTEND TIME TO FILE
           PETITION FOR DISCRETIONARY REVIEW



                On discretionary review from the Court of Appeals
                         Fifth District of Texas at Dallas




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      STEVEN LYNN JONES, Petitioner, pursuant to TEX.R.APP.P. 68.2(c),

respectfully moves the Court to extend the time for filing a petition for discretionary

review until 5 June 2015, and for cause represents as follows:
      1. Deadline for filing Petition for Discretionary Review. A petition for

discretionary review is due to be filed on 29 May 2015.

      2. Length of Extension Sought. The Petitioner seeks an seven-day extension

of time for filing a petition for discretionary review to and including 5 June 2015.

      3. Basis of Request for Extension.          The Petitioner has requested the

undersigned counsel to prepare and file a petition for discretionary review in this

case. The undersigned counsel has not been able to prepare and file a petition for

discretionary review in this case due to primarily to the time he has had to spend

caring for his wife since 4 April 2015, when she was diagnosed with sciatica. Since

then she has been essentially bedridden and has required virtually constant care.

      The undersigned counsel has begun the preparation of a petition for

discretionary review but will not be able to complete it in time for filing on 28 May

2015. He will be able to complete a petition in time for filing on 5 June 2015.

      4. Previous Extensions Granted. No previous extensions for filing a petition

for discretionary review have been requested or granted.

      5. Identity of Court of Appeals. This case was appealed to and decided by

the Court of Appeals for the Fifth District at Dallas.

      6. Case Number and Style in Court of Appeals. This case was styled Steven

Lynn Jones v. State of Texas in the Court of Appeals and bore No. 05-14-00243-CR.

      6. Date of Judgment of Court of Appeals. The judgment of the Court of

Appeals was rendered on 13 March 2015 and timely-filed motion for rehearing was

denied on 29 April 2015.


                                          -2-
      7. Identity of Trial Court. 401st Judicial District Court of Collin County,

Texas, Hon. Mark Rusch presiding.

      8. Date of Trial Court’s Judgment. 11 February 2014.

      9. Style and Case Number in Trial Court. State v. Steven Lynn Jones, No.

401-82891-2011.

      Wherefore, the Petitioner prays that the time for filing a petition for

discretionary review in this case be extended to and including 5 June 2015.

                                              Respectfully submitted,

                                              /s/   Melvyn Carson Bruder


                                              MELVYN CARSON BRUDER

                                                     TSB 03241000
                                                     6440 North Central Expressway
                                                     516 Turley Law Center
                                                     Dallas, Texas 75206
                                                     214.987.3500
                                                     214.987.3518 (FAX)
                                                     melvyn@melvynbruderlaw.com

                                              Counsel for Petitioner




                                        -3-
                         CERTIFICATE OF SERVICE

      This is to certify that on 26 May 2015 a true and correct copy of the foregoing
motion was served upon counsel of record for the State of Texas and upon the State
Prosecuting Attorney via first class United States mail, postage prepaid, in Dallas,
Texas.

                                       /s/     Melvyn Carson Bruder


                                                MELVYN CARSON BRUDER




                                         -4-